Title: From Thomas Jefferson to Thomas Pinckney, 16 May 1792
From: Jefferson, Thomas
To: Pinckney, Thomas


          May 16. 1792. Th: Jefferson presents his compliments to Mr. Pinkney and informs him that Colo. Biddle, Walnut street No. 38. broker, will pay him 500. dollars whenever he will be so good as to call on him, and give him his bill of exchange for the value on Messrs. Wilhem & Jan Willink, Nichs. & Jacob Van Staphorst & Hubbard, bankers, Amsterdam. These gentlemen have been before instructed to answer Mr. Pinkney’s bills: but to prevent all mistakes Th:J. will write letters of advice to accompany the bills. They may be drawn at the shortest sight which may have any effect on the price.
        